DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1,2,8,9,15 and 16 have been amended.
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 - 7 are drawn to a method 
	Claims 8 – 20 are drawn to an apparatus.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 - 7 are exemplary because they require substantially the same operative limitations of the remaining claims 8 – 20. Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow.
 1. A method for high frequency wagering in a game with incremental play events, comprising:
receiving a real-time stream of game data for a live game, wherein the game data contains a description of one or more play events associated with the live game;
analyzing the game data to detect a betting event associated with a play event about to take place in the live game;
transmitting, to a participant device, a plurality of options associated with an outcome of the play event, wherein each option of the plurality of options is associated with a possible outcome of the play event;
receiving, from the participant device, an option indication selected from the plurality of options and option metadata corresponding to the option indication, wherein the option metadata comprises a timestamp of when the option indication was transmitted by the participant device; 
generating a betting window configured to close before the outcome of the play event is determined, wherein the betting window is 10 seconds or less; and
accepting the option indication based on a comparison of the timestamp and a betting window, wherein the betting event is detected and the option indication is received without interrupting the live game.

The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and Certain Methods of Organizing Human activity: managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): 
Transmitting to a participant device;
Receiving from the participant device;
These addition limitations amount to insignificant extra-solution activity.  These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an instruction to “apply” the judicial exception using a computer as a tool to perform the abstract idea. Therefore, since the additional limitations, individually or in combination, are indistinguishable from a computer used as a tool to perform the abstract idea, the analysis continues to Step 2B, below. 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed processors and devices However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Van Luchene (US 2007/0191103) establishes that these additional elements are generic: 
[0010] Central server 12 may comprise any computing device (e.g., one or more computers) capable of communicating with other computing devices. The server 12 typically comprises a processor which is in communication with a storage device, such as an appropriate combination of RAM, ROM, hard disk, and other well-known storage media. Central server 12 may comprise one or more personal computers, web servers, dedicated game servers, video game consoles, any combination of the foregoing, or the like.
[0011] Each video game device 14 may comprise any device capable of communicating with central server 12, providing video game information to a player, and transmitting the player's desired actions to the central server. Each video game device typically comprises a processor which is in communication with a storage device, such as an appropriate combination of RAM ROM, hard disk, and other well known storage media. Suitable video game devices include, but are not limited to, personal computers, video game consoles, mobile phones, and personal data assistants (PDAs).

Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 6, 8, 10 – 13, 15 and 17 - 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopf et al (US 2012/0191230) in view of Acres (US 2019/0051117) in view of Simon et al (US 2003/0157976).
As per claim 1, Hopf discloses the following:
receiving a real-time stream of game data for a live game wherein the game data contains a description of one or more play events associated with the live game; (Hopf discloses the system tracking in real time situation data that occurs in a live game) (Hopf 0056)
analyzing the game data to detect a betting event associated with a play event about to take place in the live game; (Hopf discloses the comparison of live event data to see if it matches a stored list of situations that will take place in the game) (Hopf 0057, 0058)
transmitting, to a participant device, a plurality of options, wherein each option of the plurality of options is associated with a possible outcome of the play event; (Hopf discloses the presenting of the questions (i.e. options) relating to the outcome of the play event to the user device) (Hopf 0031, 0059)
receiving, from the participant device, an option indication selected from the plurality of options (Hopf 0060, 0061) and 
accepting the option indication…, wherein the betting event is detected and the option indication is received without interrupting the live game. (Hopf discloses the accepting of a player’s response if the response of received before the cutoff period (i.e. betting window), wherein the response in an indication that does not interrupt the live game being played) (Hopf 0059 – 0061),
Hopf fails to explicitly disclose:
option metadata corresponding to the option indication, wherein the option metadata comprises a timestamp of when the option indication was transmitted by the participant device; 
generating a betting window configured to close before the outcome of the play event is determined, wherein the betting window is 10 seconds or less; and
… based on a comparison of the timestamp and the betting window….
In a similar field of endeavor, Acres discloses a sports book app that allows a user to wager upon events occurring in a live game, wherein the bettor’s responses submitting their bets are timestamped with betting metadata comprising location data and time stamp data indicated when they have submitted their bet (Acres 0361, 0362).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hopf with wagers metadata including time stamped information as taught by Acres to determine when wager is submitted with respect to a closing betting window.  The inclusion of time stamped metadata accompanying wager data would aid in the gaming establishment determining when a wager is made in the event that the wager is received late due to the latency of the communication network.
Ina similar field of endeavor, Simon et al discloses a pari-mutuel betting game system, wherein players are able to wager upon live events that are occurring in real time such as sporting events. (Simon 0102, 0107 — 0111, 0115) The game system opens betting lines according to situational events that are occurring during the live game. (Simon 0115, 0122, 0128). Regarding the time span of the live event that the player is able to bet upon, Simon discloses the opening and closing of betting lines for a live game event, wherein the betting lines for a horse race are opened and closed in quick succession. Specifically, that a betting line upon a live game event may have time window associated with it such as a time span of 15 seconds. Simon discloses the opening and closing of a plurality of betting lines upon a live game event, such as a horse race or another type of sporting event, wherein a number of betting lines are opened as soon as the previous one closes such as every 15 seconds. (Simon 0134)
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hopf in view of Simon to provide a game system wherein the game event, having a timed betting window, that a player can wager upon, is of a short duration such as 10 seconds or less. Simon specifies, as an example a time window that may be of 15 seconds wherein a betting line is active and player can place bets before the line is closed. Simon further specifies the opening of many or a plurality of betting lines as soon as the previous one closes. It would be obvious to specify that the time span for a betting event is of 10 seconds or less, as this would enable the game system to provide even more betting line opportunities to a game player while they are watching a live game event.
As per claims 3 and 4, Hopf fails to disclose: 
wherein the option metadata further comprises location data of the participant device. [claim 3]
wherein accepting the option indication further comprises: verifying that the participant device is physically and currently located in a permitted area. [claim 4]
In a related field of endeavor, Acres discloses a sports book app that allows a user to wager upon events occurring in a live game, wherein the responses a bettor submits are timestamped with betting metadata comprising location data when they have submitted their bet and this location is verified (Acres 0361, 0362).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hopf with wager metadata including location data of the user device as taught by Acres to determine a player’s location when they submit a bet.  The inclusion of location data accompanying a bet would aid in the gaming establishment determining or verifying that a user is in an approved location to play the wagering game.
As per claim 5, Hopf discloses wherein the betting window is determined based on a statistical analysis of previous moves in past play events performed by a player. (Hopf discloses the tracking of statistics related to game situations that have already occurred in previous live games (Hopf 0055), and further determining the length of a cutoff time or betting window based upon game situations that occur in the game (Hopf 0058) 
As per claim 6, Hopf discloses: wherein the betting window is dynamically determined based on previous moves in past play events performed by a player and current conditions of the player or the live game. (Hopf discloses the tracking of statistics related to game situations that have already occurred in previous live games (Hopf 0055), and further determining the length of a cutoff time or betting window based upon game situations that occur in the game (Hopf 0058)
As per claims 8, and 15, Hopf in combination with Acres and Simon renders the recited features above for claim 1, which is similar in scope.
As per claims 10 – 14 and 17 - 19, Hopf in combination with Acres and Simon renders the recited features above for dependent claims 3 - 6, which are similar in scope.
Claim 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopf et al (US 2012/0191230) in view of Acres (US 2019/0051117) in view of Simon et al (US 2003/0157976) in view of Silverman (US 2003/0046022).
As per claim 2, Hopf fails to disclose: 
wherein the comparison comprises detecting fraudulent location data in the option metadata by verifying consistency in network delay across a plurality of communications previously received from the participant device.
Silverman discloses a means to determining fraudulent or suspicious device access/activity  based upon location data that is further based upon measuring the amount of network delay or latency of a prior communication such as ping responses (Silverman 0077). 
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hopf to detect fraudulent location data by measuring  the consistency of received data to determine if there are network delays as taught by Silverman.  This would be beneficial as wagering is commonly governed by state and jurisdictional laws that permit wagering in predetermined locations.  Detecting a device or users’ location and enabling/denying access to a wagering game based upon determined location data would enable the gaming establishment to comply with these jurisdictional laws or regulations.
As per claims 9, and 16, Hopf in combination with Acres, Simon and  Silverman renders the recited features above for claim 2, which is similar in scope.
Claim 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopf et al (US 2012/0191230) in view of Acres (US 2019/0051117) in view of Simon et al (US 2003/0157976) in view of Cage (US 2018/0293834)
As per claim 7, Hopf fails to explicitly disclose:
recording the option indication and the option metadata using blockchain to create an immutable chain of records.
In a similar field of endeavor, Cage teaches the recording of wagering game data such as bets, prices, game data, etc. using blockchain (Cage 00353, 00357).
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Hopf in view of Cage to record game transactions on a blockchain.  This use of blockchain technology is well known to increase transparency of transactions and also enhance security as data such as transactions once written cannot be changed by malicious actors.
As per claim 14 and 20, Hopf in combination with Acres, Simon and Cage renders the recited features of above for claim 7, which is similar in scope.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive.  Regarding the Applicant’s remarks directed towards the rejection of the claims under 35 U.S.C 101, the Applicant states “These limitations, in combination, integrate the abstract ideas into a practical application. These limitations represent an improvement to the field of electronic betting by increasing the efficiency of the system and allowing betting on every play event in the live game.”  The Examiner respectfully disagrees and states that Applicants alleged improvement of “increasing efficiency” does not appear to be an improvement to the functioning of a computer but rather appears to be an increase of efficiency or speed that “comes solely from the capabilities of a general purpose computer” (FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); (MPEP 2105(a)(I)).  The Examiner maintains the above rejection under 35 U.S.C 101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911. The examiner can normally be reached Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAW/Examiner, Art Unit 3715
7/15/2022

/James S. McClellan/Primary Examiner, Art Unit 3715